DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.	
Response to Amendment
With regards to the amendment filed on July 5, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-4 and 6-22 are pending.  Claims 12-14, 17-19, and 21 are withdrawn from further consideration pursuant a previous restriction requirement(s).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed July 5, 2022, with respect to the rejection(s) of claim(s) 1-4, 6-11, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the second multi-fiber demateable connection locations" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only mentions a single second multi-fiber demateable connection location. Furthermore, it is unclear in light of the specification which of the disclosed optical fibers would correspond to the claimed “first and second indexed fibers”. Therefore, claim 22 is indefinite.
Because the scope of claim 22 is so unclear it has not been further examined on the merits.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2016/0097909 A1 to Loeffelholz et al. (hereinafter “Loeffelholz”).  in view of Patent No. 9,057,845 to Szilagyi et al (“Szilagyi”).  Loeffelholz was applied in a prior Office action. 
In re claim 1, Loeffelholz discloses a fiber distribution cable arrangement, see FIG. 1, extending between opposite first and second ends comprising: 
a plurality of separate first multi-fiber demateable connection locations defined by connector (105) disposed at the first end of the fiber distribution cable arrangement, the separate first multi-fiber demateable connection locations having a first plurality of sequential fiber positions (PF1-PFn) defined by a respective multi-fiber ferrule (105), the first end of the fiber distribution cable arrangement defining a first plurality of sequential fiber positions (PF1-PFn); 
a second multi-fiber demateable connection location defined by connector (115) at the second end (110) of the fiber distribution cable arrangement, the second multi-fiber demateable connection location at connector (115) having a second plurality of sequential fiber positions (PS1-PSn); 
a plurality of optical fibers (103) extending between the first and second multi-fiber demateable connection locations, the optical fibers (103) being indexed along the first and second sequential fiber positions (PF1-PFn); 
a first drop demataeable connection location (116) at the second end (110) of the fiber distribution cable arrangement; 
a first drop fiber (A1/A2) extending from the first multi-fiber demateable connection location defined by connector (105) to the first drop demataeable connection location; 
a second drop demataeable connection location (116) at the second end (110) of the fiber distribution cable arrangement; and 
a second drop fiber, see FIG. 1, extending from the second multi-fiber demateable connection location at connector (115) to the second drop demataeable connection location (116).  See paragraphs [0010]-[0025] of Loeffelholz for further details. 

Thus, Loeffelholz only differs from claim 1 in that he does not teach each of his separate first multi-fiber demateable connection locations includes a respective multi-fiber ferrule that is spaced from multi-fiber ferrules of the other first multi-fiber demateable connection locations and the first plurality of sequential fiber positions (PF1-PFn) are defined along the multi-fiber ferrules of all of the first multi-fiber demateable connection locations.  Szilagyi, on the other hand, teaches a connector assembly (12) that comprises a plurality of separate first multi-fiber demateable connection locations (ferrule assemblies 13) that each include a respective multi-fiber ferrule (25) that is spaced from multi-fiber ferrules (25) of the other first multi-fiber demateable connection locations (13) such that a plurality of sequential fiber positions may be defined along the multi-fiber ferrules (25) of all of the first multi-fiber demateable connection locations (13).  See col. 3, lines 8-60 and FIGS. 1-5 of Szilagyi.  In order to connect the optical fibers (103) of Loeffelholz to multiple ferrules and/or to multiple locations, the connector assembly (12) of Szilagyi would have been used as the multi-fiber connector (105) of Loeffelholz, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Loeffelholz combined with Szilagyi.

In re claim 2, Loeffelholz further discloses a terminal housing/closure (111) at which the second multi-fiber demateable connection location at connector (115), the first drop demateable connection location (116), and the second drop demateable connection location (116) are supported.

In re claim 3, as seen in FIG. 1 of Loeffelholz, the plurality of optical fibers (103) extend outwardly from the terminal housing (111) to form a stub cable.

In re claim 6, the first drop demataeable connection location (116) of Loeffelholz includes a single-fiber demateable connection location (116).

In re claim 7, the second drop demataeable connection location (116) of Loeffelholz includes a single-fiber demateable connection location (116).

In re claim 8, the first drop connection location (116) of Loeffelholz includes a plurality of first drop connection locations, wherein the first drop fiber (A1/A2) is one of a plurality of first drop fibers (A1, A2), and wherein each first drop connection location receives a respective one of the first drop fibers (A1m A2).

In re claim 9, the second drop connection location (116) of Loeffelholz includes a plurality of second drop connection locations, wherein the second drop fiber is one of a plurality of second drop fibers, as seen in FIG. 1, and wherein each second drop connection location receives a respective one of the second drop fibers.

In re claim 10, the second drop connection location (116) of Loeffelholz includes a plurality of second drop connection locations, wherein the second drop fiber is one of a plurality of second drop fibers, as seen in FIG. 1, and wherein each second drop connection location receives a respective one of the second drop fibers.

In re claim 20, the second multi-fiber demateable connection location at connector (115) of Loeffelholz is one of a plurality of second multi-fiber demateable connection locations comprising subsets of fiber positions (PS1-PSn) disposed at the second end (110) of the fiber distribution cable arrangement.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffelholz in view of Szilagyi as applied to claim 1 above, and further in view of Patent Pub. No. US 2015/0219864 A1 LeBlanc et al. (“LeBlanc”).  LeBlanc was also applied in a prior Office action. 
In re claim 4, a seen in FIG. 1 of Loeffelholz, the plurality of optical fibers (103) extend outwardly from the terminal housing (111) towards the first multi-fiber demateable connection locations defined by connector (105).  Thus, Loeffelholz in view of Szilagyi only differs in that Loeffelholz does not teach a fanout disposed along the plurality of optical fibers (103) external of the terminal housing (111), wherein the plurality of optical fibers (103) are separated into separate groups at the fanout, and wherein each group is routed to a multi-fiber ferrule at a respective one of the first multi-fiber demateable connection locations.  LeBlanc, on the other hand, teaches a fanout (304) disposed along a plurality of optical fibers (300) external of a terminal housing (42), wherein the plurality of optical fibers (300) are separated into separate groups (306) at the fanout (304), and wherein each group (306) is routed to a multi-fiber ferrule (68) at a respective one of first multi-fiber demateable connection locations. See paragraphs [0070]-[0071] of LeBlanc.  In order to distribute the optical fibers (103) to different multi-fiber ferrules and/or to different terminal locations, Loeffelholz in view of Szilagyi would have been modified by using the fanout (304) of LeBlanc to separate the plurality of optical fibers (103) of Loeffelholz into separate groups at the fanout (304), and wherein each group is routed to a multi-fiber ferrule (68) of LeBlanc at a respective one of first multi-fiber demateable connection locations, thereby obtaining the invention specified by claim 4.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Loeffelholz combined with Szilagyi, and further in view of LeBlanc.

In re claim 11, Loeffelholz in view of Szilagyi only differs in that Loeffelholz does not teach a fanout disposed along the fiber distribution cable arrangement, wherein the plurality of optical fibers (103) are separated into groups at the fanout, and wherein each group of optical fibers (103) is routed to a multi-fiber ferrule (642) at a respective one of the first multi-fiber demateable connection locations.  LeBlanc, on the other hand, teaches a fanout (304) disposed along a fiber distribution cable arrangement, wherein a plurality of optical fibers (300) are separated into separate groups (306) at the fanout (304), and wherein each group (306) is routed to a multi-fiber ferrule (68) at a respective one of first multi-fiber demateable connection locations. See paragraphs [0070]-[0071] of LeBlanc.  In order to distribute the optical fibers (103) to different multi-fiber ferrules and/or to different terminal locations, Loeffelholz in view of Szilagyi would have been modified by using the fanout (304) of LeBlanc to separate the plurality of optical fibers (103) of Loeffelholz into separate groups at the fanout (304), and wherein each group is routed to a multi-fiber ferrule (68) of LeBlanc at a respective one of first multi-fiber demateable connection locations, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Loeffelholz combined with Szilagyi, and further in view of LeBlanc.

Allowable Subject Matter
Claims 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 15 and 16, the primary reason for allowance is the inclusion of the fanout includes a fanout body having a toothed pocket at a first axial end and a plurality of toothed pockets at a second axial end. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
July 13, 2022